DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 8, 11-13, 19, 22 and 26-32 have been cancelled.
Claims 1-7, 9-10, 14-18, 20-21, 23-25 and 33 are pending.
Claims 1-7, 9-10, 14-18, 20-21, 23-25 and 33 are rejected.
Claims 1, 4 and 10 are objected to.

Applicant’s Response

Applicant's response, filed 17 August 2021, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Applicant’s Request for Interview under 37 CFR 1.133
In response to the Applicant’s request for an interview before issuing an Office Action, an interview was conducted between the Examiner and the Applicant’s representative on 13 September 2021. See attached Interview Summary to this Office Action.

Claim Objections
Claims 1, 4 and 10 are objected to because of the following informalities:  
In claim 1 line 8, “the” should be inserted before “motion sensor” to read “the motion sensor”.
In claim 4 line 3 the hyphen before “one” should be deleted and a colon (;) should be inserted between “of” and “said index” to read “....at least [[-]]one of: an index...”.
In claim 10 line 4 “on” should be inserted between “based” and said heartbeat signal to read “based on said heartbeat signal”. Appropriate correction is required.

Claim Interpretation 
Recitations directed to intended use and intended outcome are not considered as limiting the scope of the claimed device and method herein. These recitations include:
“......for calculation said performance parameter” in claim 14, lines 3-4. This recitation is directed to an intended outcome of the use of the speed data by the processor.
“a display ........for visualizing said performance parameter” in claim 20, line 10. This recitation is directed to an intended use of the display.
“.....to obtain a measured heartbeat signal” in claim 23 lines 3-4. This recitation is directed to an intended outcome of the step of measuring a person’s heartbeat.
“.....to obtain a measured movement signal” in claim 23 lines 5-6. This recitation is directed to an intended outcome of the step of measuring movement of the person.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-10, 14-18, 20-21, 23-25 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”)  and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
 (1): “Yes” the claims are drawn to a method.
(2A)(1): Claim 1 (device) is directed to the following abstract idea which encompasses mental processes: calculate at least one performance parameter and comparing temporal characteristics of periodic features of the heartbeat with temporal characteristics of periodic features of the measured motion signal. 
Claim 23 (method) is directed to the following abstract ideas which encompass mental processes: detecting periodic features in the measured heartbeat signal and in the measured motion signal, determining a temporal correlation of the periodic features of the heartbeat signal and the motion signal and calculating at least one performance parameter. 
Applicant’s specification in reference to figure 2 starting at pg. 13, line 15 and continuing through page 14 describes the detection of periodic features in the heartbeat and motion signals, followed by a determination of the temporal correlation of the periodic features (time points and by observing peaks in the heartbeat and motion signals, the time at which said peaks occur and the time difference between said peaks. From the Applicant’s explicit disclosure, it is clear that these processes can be practically performed in the mind or by pen and paper. In claims 1  and 23, other than reciting “a processor” comprised in the wearable electronic equipment (claim 1) and in the “computing unit” (claim 23) for performing said processes nothing in the claim elements precludes said steps from practically being performed in the mind. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recite the following additional elements:
Claim 1 (device): a heartbeat sensor configured to measure a heartbeat signal, a motion sensor configured to measure a motion signal, a processor and cause the calculated performance parameter to be displayed.
Claim 23 (method): measuring the person’s heartbeat using a wearable heartbeat sensor, measuring movement of the person using a wearable motion sensor and cause the calculated performance parameter to be displayed.
This combination of elements does not integrate the exception into a practical application because they do not impose any meaningful limits on practicing the abstract ideas.  In claims 1 and 23, the processor and the computing unit are recited at a high level of generality and they are no more than mere instructions to apply the exceptions using a generic computer element. The motion sensor and the heartbeat sensor are recited at a high level of generality and are used for data gathering purposes wherein said data is used in the calculate, comparing , detecting and determining (abstract) steps. The steps of measuring heartbeat and movement are data are data gathering steps wherein said data is used in executing the abstract ideas. The step of causing the calculated performance parameter to be displayed is extra solution activity, nominally directed to the main process. This step is merely directed to an intended use of a processor. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. None of the dependent claims recites any additional non-abstract elements as they are directed to further calculations and determinations made by the processor, attributes of the calculated performance parameters and structural attributes of the wearable device and sensors. Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements do not integrate the exception into a practical application. The DDR Holdings (Fed. Cir. 2014). The steps of measuring heartbeat and movement are pre-solution activities, tangential to the main process which are well-understood, routine and conventional in the field of physiological monitoring. While claim 1 recites a heartbeat sensor and a motion sensor, these elements alone and in combination, are well-understood, routine and conventional in the field of physiological monitoring.. Evidence of these facts can be found in the prior art of Chen, Y. K.; et al “Re-defining the roles of sensors in objective physical activity monitoring”; Med Sci Sports Exerc. 2012 January; 44(1 suppl 1): S13-S23 (cited in the previous office action).  
Thus, the recited elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and remain rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC 101 Rejection-Response to Arguments
Applicant’s arguments filed on 17 August 2021 have been considered. The Applicant asserts the following:
1) That “in the language of the claims, the conventional technology suffers from a technical problem of being unable to accurately calculate a fatigue or fitness index based solely on the signals received in conventional wearable devices for monitoring sports performance” and that “in answer to the technical problem present in conventional wearable devices for monitoring sports performance, the claimed invention provides the technical solution of: using temporal characteristics of periodic features of the heartbeat signal with temporal characteristics of periodic features of the measured motion signal wherein said at least one performance parameter comprises the claimed threshold level(s)”. The Applicant then concludes that  “this technical solution as presented within the independent claims is even further defined by the dependent claims”.
It is respectfully submitted that this arguments are not persuasive. Firstly,  the claims do not require the calculation of “fatigue or fitness index”. Claim 1 recites a processor configured to calculate a performance parameter and claim 23 recites a method comprising a step of calculating at least one performance parameter. This argument is not commensurate with the scope of the claims. Secondly,  the mere “use” of data or information does not provide an improvement to a technical problem. As explained in the previous office action an indication that the claimed invention provides an improvement includes an explanation of the details of an unconventional technical solution expressed in the claim. The “use” of data is not an “unconventional” technical solution. Further, as explained in the previous office action a judicial exception alone cannot provide an improvement. In the instant claims the recited “use” of temporal characteristics are the basis of the recited calculations and determinations which are abstract ideas.  
	2) That “the claimed invention is patent eligible for at least the reason that the claimed invention amounts to significantly more under Step 2B of the Analysis as it improves the functionality of a technology or technical field”. To support this assertion, the Applicant adds that “it would appear that the outstanding rejection admits that at least the processor configured to perform the computational steps ( claim 1 ), and the at least one processor (claim 23) in which the computational steps are performed are additional elements and thus it is not the purported judicial exceptions alone which provide the improvement”.

3) That “as stated within the outstanding rejection, claim 1 is directed towards a device. As such, claims 1-7, 9-10, 14 - 18, 20 - 21 and 33 do not seek to tie up any judicial exceptions. As such, they should be found patent eligible under the streamlined analysis and certainly cannot be both directed towards a mental process capable of being performed in the mind and a device”. The Applicant then adds that “claim 23 recites that at least a portion of the method is performed in at least one processor comprised within said one or more computing units functionally connected to the wearable heartbeat sensor and the wearable motion sensor. Therefore, similar to claim 1, when claims 23 - 25 are taken as a whole, they are limited to a real world application and do not seek to tie up any judicial exceptions”.
It is respectfully submitted that these arguments are not persuasive. The fact that a claim is drawn to one of the four statutory categories of invention does not preclude said claim or claims from being directed to an  abstract idea. The applicant is reminded that Step 1 of the patent-eligibility analysis only evaluates whether the claims define a process, a machine, a manufacture or a composition of directed to a judicially recognized exception is made under Step 2A Prong 1. Step 1 should not be conflated with Step 2A Prong 1.
4) That under Step 2 Prong 1 “while the claims may involve the abstract idea of making mathematical calculations or seem to be capable of being mental processes when the claims are taken piecemeal, the computations of the claims are performed by particular elements on a particular apparatus and thus are not the abstract calculations of concern when discussing judicial exceptions”. The Applicant then concludes that “as such the claims are patent eligible for at least the reason that the claims merely involve a calculation or determination and therefore do not recite a judicial exception and as such are not directed to a judicial exception”. 
It is respectfully submitted that these arguments are not persuasive. The MPEP provides explicit examples to demarcate claims which involves  or are based on  a judicial exceptions and claims which recite a judicial exception. An example provided by the MPEP section 2106.04 is as follows: “A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member." This claim is based on the concept of a lever pivoting on a fulcrum, which involves the natural principles of mechanical advantage and the law of the lever. However, this claim does not recite these natural principles and therefore is not directed to a judicial exception. To contrast the distinction, the same section of the MPEP provides an example of a claim reciting "A machine comprising elements that operate in accordance with F=ma." This claim sets forth the principle that force equals mass times acceleration (F=ma) and therefore recites a law of nature exception. Because F=ma represents a mathematical formula, the claim could alternatively be considered as reciting an abstract idea”. Another example of claims which do not recite a mathematical calculation but is based on or involves a mathematical concept is Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902-03 (Fed. Cir. 2017). The Applicant is reminded that a mathematical concept, including mathematical calculations, need not be expressed in mathematical 
	4) That under Step 2A Prong 2 “the claims require a particular processing means adapted in a particular fashion or that the particular steps be performed in a computing unit functionally connected to critical components. As such, the claims should further be found patent eligible as requiring a particular machine. MPEP 2105.05(b)”. The applicant then concludes that “not only are the processor(s) of claim 1 and 23 configured to perform the computations at issue, but said processors are functionally connected to the wearable sensors. Therefore, even if the detection, determination, calculation or computing based on signals in order to arrive at a fatigue and/or fitness index as recited by the claims recited a judicial exception, this exception would be integrated into the practical application described by the remainder of the claim limitations”.
	It is respectfully submitted that this argument is not persuasive. As explained in the MPEP section 2106.05(b):
A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). 
If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception.

is a tool for performing the recited calculations and determinations (abstract ideas). Following the guidance by the MPEP, when considering the additional elements in combination, the claims do not provide an inventive concept because the recited heartbeat sensor, motion sensor and the steps of measuring heartbeat and movement do not meaningfully limit the exception. For instance, these elements do not use of apply the mathematical concepts in a particular manner. These elements are directed to devices and steps for data gathering and, are recited at a high level of generality.
	5)That under Step 2B “the claims recite particular components configured in a particular fashion. While the outstanding rejection makes mention of references (e.g. Chen) as evidence of
well-understood, routine and conventional activities", none of the cited references appear
to disclose the claimed wearable device comprising a processor configured as recited nor
the steps performed in the computing units as recited. As such, the evidence further points
to the claims being patent eligible”.
	It is respectfully submitted that this argument is not persuasive. The determination under Step 2B is whether the elements recited in addition to the abstract ideas provide an inventive concept. This determination is not based whether the references cited to evidence of what is well-understood, routine and conventional “can perform the abstract ideas”. The Applicant has not rebutted the Examiner’s conclusion that the combination of a wearable sensor and a motion sensor are other than well-understood, routine and conventional in the field of sports monitoring.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7, 9-10, 14-18, 20-21, 23-25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 1 lines 8-13 recites: “.....said processor being configured to calculate at least one performance parameter depicting said sports performance of the person by comparing temporal characteristics of periodic features of the heartbeat signal with temporal characteristics of periodic features of the measured motion signal”.
The claim is unclear as to what is the source of the data used for the comparison and therefore for the calculation. The claim only recites a heartbeat sensor configured to measure a heartbeat signal and a motion sensor configured to measure a motion signal. There is no recitation in the claim that these signals are analyzed to determine periodic features and temporal characteristics of said features. To obviate this rejection, the Examiner suggests amending the claim to recite that the processor is configured to determine periodic features in the signals and temporal characteristic of said periodic features.  Clarification is requested.  
Claim 10 recites: “The wearable electronic equipment according to claim 1, wherein said at least one performance parameter further comprises an index number proportional to a ratio of a cadence of the movement of the person based on said motion signal and the heart rate of the person, based said heartbeat signal”.
Clarification is requested as to whether it is the performance parameter, the index, the ratio or the cadence what is “based on said motion signal”. Clarification is requested as to whether it is the performance parameter, the index or the heart rate what is “based said heartbeat signal”. 
In claim 23, lines 9-10 there is lack of antecedent basis in the claim for “the measured heartbeat signal” and “the measured motion signal. Claim 23, lines 3-6 recites “measuring a person’s heartbeat using a wearable heartbeat sensor to obtain a heartbeat signal” and “measuring movement of the person using a wearable motion sensor to obtain an motion signal”. As explained in the claim interpretation above the recitations to obtain a heartbeat and a motion signal  are directed to an intended outcome of the steps of measuring the persons heartbeat and measuring movement of the person. The Examiner suggest amending the claim to recite positive active steps of measuring a heartbeat signal and measuring a motion signal. Clarification is requested.
Claims 2-7, 9, 14-18, 20-21, 24-25 and 33 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejection-Response to Arguments
Applicant’s arguments filed on 17 August 2021 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth for claims 1-7, 9-10, 14-18, 20-21 and 33.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0361020 to LeBoeuf (cited in the office action mailed on 27 November 2018) in view of US 2013/0023739 to Russell (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
LeBoeuf teaches methods and wearable apparatuses for assessing fitness level of during physical activity (¶ 36-37).
With regard to claim 1, LeBoeuf teaches a wearable electronic equipment  for monitoring a sports performance of a person (¶ 40, 62, 65-66) comprising: 
a heartbeat sensor configured to measure a heartbeat signal in response to heartbeat of the person, 
a motion sensor configured to measure a motion signal in response to movement of the person  wherein measurement system includes motion and biometric sensors (¶ 41, 60; Figure 2).
at least one processor within the wearable electronic equipment functionally connected to the heartbeat sensor and motion sensor (¶ 32, 40-42, and 44; Figure 1).
said processor being configured to calculate at least one performance parameter depicting said sports performance of the person (¶ 6, 7, 9, 36 and 38).
by comparing temporal characteristics of periodic features of the heartbeat signal with temporal characteristics of periodic features of the measured motion signal wherein assessment generation system generates a physiological assessment parameter of a user based on temporal changes of motion (cadence) and heart rate signals (heart rate over time). A ratio between the heart rate and the cadence is generated and compared to a model to generate a physiological assessment, e.g. aerobic capacity, VO2max, VO2, energy expenditure, recovery time, cardiovascular or cardiopulmonary functioning, etc.   (¶ 32, 35, 37, 62-68; ). 
The Applicant has defined the term “comparing” as follows:
"Comparing" of temporal characteristics of the heartbeat and motion signals means forming any mathematical function dependent on temporal characteristics, such as frequency, derived from the two signals. In particular, the mathematical function may comprise the difference or ratio of heart rate and cadence. The function can also be comprise any other function descriptive of the temporal correlation of these or other periodic features found in the signals.”

See Specification at page 10 lines 13-18. LeBoeuf meets this limitation as just explained.
wherein the at least one processor is configured to cause the calculated performance parameter to be displayed on at least one of: the wearable electronic equipment and a mobile phone (¶ 42 and 88).
anaerobic heart rate threshold.
Russell a wearable device for determining fitness parameters of a person during physical activity (¶ 15-16 and 38). The device comprises a heart rate sensor, an accelerometer and a processor. The processor is configured with algorithms to calculate various performance parameters including anaerobic threshold (AT) and, to output the computed parameters  (¶ 16-17, 28, 29 and Figure 3).  AT is computed from VO2max by diving the speed of the user by VO2max (¶ 30-31).
LeBoeuf and Russell are directed to wearable devices for determining exercise related parameters.
Thus, LeBoeuf and Russel are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of LeBoeuf with Russell. One would have been motivated to do so and had a reasonable expectation of success in doing so because Russell teaches that Anaerobic Threshold (AT) is a useful measure for deciding exercise intensity for training and racing in endurance sports (Russell at ¶ 28) which is of relevance to LeBoeuf who is explicitly directed to the estimation of exercise intensity (LeBoeuf at ¶ 88).
With regard to claim 2, see LeBoeuf at ¶ 32, 35, 37, 62-68; Figure 8. The Applicant has defined the term “correlation factor” as proportional to the ratio of the heart rate and cadence (Specification at page 10 lines 13-18). LeBoeuf teaches this limitation as just explained.
With regard to claim 3, see LeBoeuf at ¶ 36.
With regard to claims 4 and 10, see LeBoeuf at ¶ 36, 65 and Figure 8. The ratio of cadence to heart rate is an index.
With regard to claim 6, see LeBoeuf at ¶33, 42-43 and 61-62. Heart rate and frequency of the motion signal are determined. The physical activity parameter is determined based on a biometric 
With regard to claim 7, see LeBoeuf at ¶ 33, 37 and 88; Figure 18. The biometric (heart rate) and the motion signals (cadence) are associated with a time and the time-dependent biometric and motion data (cadence) is processed to determine a performance parameter (intensity of the activity). As such, time stamps are “utilized” to determine a performance parameter. As shown in Figure 18, at time temporal difference between the signals is “essentially” the same as the peak of the heart rate overlaps with the cadence.
With regard to claim 9, see LeBoeuf at ¶ 34, 42, 45, 48-49, 54, 59 and 84. Peak frequencies of spectral transforms are compared to a frequency threshold to determine cadence. Parametrization of biometric signals includes a spectral transform of such signal. Cadence are biometric data are used to determine the physical performance parameter. Spectral/frequency transforms include Fourier transforms. 
With regard to claims 15-16, see LeBoeuf at ¶ 10-11, 34.  The stride length of a user is determined based on a motion signal. The motion signal is provided by an accelerometer.
With regard to claim 21, see LeBoeuf at ¶ 74.
With regard to claim 33, see LeBoeuf at ¶ 34.
Claims 1, 2, 6, 7 and 10 further include recitations which are interpreted as informational, non-functional descriptive material since they are directed to a description of the manner in which the recited parameters, factors and values were determined or detected and, to a description of what the parameters depend on or, are proportional to without setting forth any active steps for making said determinations, detection or, any active steps to arrive at said dependencies or proportionalities. See MPEP 2111.05 and in particular In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). These recitations include:
“........determined by detecting or estimating a frequency of the heartbeat signal at which said periodic features  of the heartbeat signal and said motion signal are equal....” in claim 1, lines 14-16, 18-20, 22-24 and 27-29.
  “........ determined from a difference between a current heartbeat signal and said determined anaerobic heart rate threshold level” in claim 1, lines 24-25 and 29-31.
 “.....dependent on the temporal characteristics of periodic features of the heartbeat signal compared with the temporal characteristics of periodic features in the motion signal” in claim 2 lines 3-5.
“...dependent on a difference between said heart rate and said frequency of said periodic features ” in claim 6, lines 5-6.
“....detected from said heartbeat signal” in claim 7, lines 3-4.
“....detected from said motion signal” in claim 7, lines 5-6.
“.....proportional to a ratio of cadence of the movement of the person and the heart rate of the person...” in claim 10, lines 3-4. 
As stated in the MPEP 2111.05, when there is no functional relationship between matter and substrate there is no reason to give patentable weight to the content.
The system of LeBoeuf as modified by Russell includes hardware, software, any computer system, instructions and program products for performing the invention. As the prior art teaches the limitations of claims 1, 2, 6 and 7 it would have been prima facie obvious to one of ordinary skill in the art to have used the system of LeBoeuf as modified with the non-functional parameters as set forth herein. The rationale can further be taken from the case law listed below that re-enforces that the claims recite nothing more than a known system for acquiring heartbeat and motion signals, for calculating a performance parameter and for “causing” said performance parameter to be displayed. The recitation of data that are manipulated in the system provide only non-functional descriptive In re Gulack (217 USPQ 401 (Fed. Cir. 1983), In re Lowry (32 USPQ2d 1031(Fed. Cir. 1994), In re Ngai (70 USPQ2d 1862 (Fed. Cir. 2004) and King Pharmaceuticals Inc. v. Eon Labs Inc., 95 USPQ2d 1833 (Fed. Cir. 2010).  As such, the claims are obvious.
In claim 1 there is no functional relationship between the recited processor and the recited manipulations of the data to arrive at the various parameters. For instance, there is no functional relationship between the processor in claim 1 and the manner in which the performance parameters are determined since these determinations are not performed actively by the processor. The processor is recited as configured to calculate a performance parameter by comparing temporal characteristics of the signals. The processor is not recited as configured to determine, detect and/or estimate a frequency of the heartbeat signal and, a frequency of the heartbeat signal at which the periodic features of the heartbeat and motion signal are equal. 
In claims 2, 6, 7 and 10 there is no functional relationship between the recited processor and the recited manipulations of the data to arrive at the recited dependencies, comparisons, detections and proportionalities. In claim 2 the processors is recited as configured to calculate a correlation factor, There is no recitation in the claim that the processor identifies a dependency on temporal characteristic of the heartbeat signals and the motion signal. In claim 6, there is no recitation in the claim that the processor is configured to identify a dependency on a difference between the heartrate and the frequency of periodic features of the motion signal. In claim 7 there is no recitation in the claim that the processor is configured to detect heartbeats and to detect periodic features from the motion signal. In claim 10 there is no recitation that the wearable electronic equipment is configured to determine proportionality between cadence and heart rate of the person. When there is no functional relationship between matter and substrate there is no reason to give patentable weight to the content. 
 Note that the MPEP states the following with regard to the above evidence:

MPEP 2106:
''Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious. Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401 , 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). Common situations involving nonfunctional descriptive material are:
 - a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
 - a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
 - a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.
As such, claims 1, 2, 6, 7 and 10 are obvious in view of the prior art recited above.
While claim 23 includes similar recitations as those indicated as directed to non-functional, descriptive material for claim 1, claim 23 is directed to a method and therefore said “determinations” are interpreted as performed as part of the positively recited calculating step of the performance parameter.
B. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0361020 to LeBoeuf in view of US 2013/0023739 to Russell as applied to claim 1 above in further view of US 2005/0245792 to Weyand (cited in mailed on 27 November 2018).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
LeBoeuf teaches a system and a method for determining fitness of an individual. The system is configured to estimate speed and stride length (¶ 7, 10) and to determine a physiological assessment parameter including aerobic fitness level and VO2max (¶ 36, 65). With the provisions by Russell the device is configured to calculate an anaerobic heart rate threshold level.
However, neither LeBoeuf nor Russell teach that the processor is configured to calculate at least a maximum speed and/or step length of the person at in an aerobic ranges as said at least one performance parameter (as in claim 5).
Weyand teaches a method for assessing the physical fitness of an individual including the step of estimating maximum speed supported by the aerobic power of the individual (maximum speed maintained at VO2 max) (¶ 12, 17-19).
LeBoeuf in view of Russell as modified and Weyand are directed to methods for determining fitness of an individual based on measured parameters.
Thus, LeBoeuf as modified and Weyand are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of LeBoeuf with Weyand. One would have been motivated to do so and had a reasonable expectation of success in doing so because Weyand teaches that evaluating physical fitness by estimating a maximum speed by the aerobic power of the individual provides the advantage of assessing physical fitness more efficiently (Weyand at ¶ 15) 
C. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0361020 to LeBoeuf in view of US 2013/0023739 to Russell as applied to claim 1 above in further view of US 6,013,007 to Root (cited in the office action mailed on 27 November 2018).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
LeBoeuf teaches a wearable activity monitoring device for estimating the speed of a user. The determined speed is used for calculating a performance parameter   (¶ 10-11, 36). With the provisions by Russell the device is configured to calculate an anaerobic heart rate threshold level.
However, neither LeBoeuf nor Russell teach a position sensor configured to obtain speed data of the person and that the processor is further configured to utilize said speed data for calculating said performance parameter (as in claim 14).
Root teaches a wearable based personal performance monitor including a GPS device and configured with algorithms for determining average speeds and paces (col. 4, lines 5-10; col. 7, lines 40-55 and Figures 1 and 2).
LeBoeuf in view of Russell as modified and Root are directed to wearable devices for determining the speed of a user.
Thus, LeBoeuf as modified and Root are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of LeBoeuf with Root. One would have been motivated to do so and had a reasonable expectation of success in doing so because Root teaches that estimating speed via GPS provides the advantage of providing an outdoor athlete with continuous, consistent, and accurate real-time performance feedback, independent of his/her outdoor location in the world (Root col. 9, lines 60-65). One would have combined the system by LeBoeuf with a 
D. Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0361020 to LeBoeuf of US 2013/0023739 to Russell as applied to claim 1 above in further view of US 2007/0276200 to Ahola (cited in the office action mailed on 27 November 2018).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
LeBoeuf teaches a wearable activity performance monitoring device comprising a processing circuit and biometric and motion sensors, the biometric sensor comprising a heart rate sensor disposed in any wearable device that secures to the body of a user (¶ 32, 40-42 and 60). As such, LeBoeuf taches a heart rate module (wearable device) comprising the motion sensor, a processor and a heart rate sensor connectable to a smart garment (wearable device that secures to the body) (as in claims 17, 18 and 20). The heart rate module is “displayless” (see Figures 1 and 2) (as in claim 20). The system comprises a remote device including smartphone and is configured for wireless communication (¶ 40 and 87) (as in claim 20). With the provisions by Russell the device is configured to calculate an anaerobic heart rate threshold level.
However, neither LeBoeuf nor Russell teach that the heart rate module includes integral heart rate measurement electrodes so as to form said heartbeat sensor (as in claims 17 and 20).
Ahola teaches a wearable activity performance monitor comprising electrodes for detecting the electric potential difference generated by the electric activity of the heart muscle (¶ 6, 23-27; Fig. 1).
LeBoeuf in view of Russell as modified and Ahola are directed to wearable activity performance monitoring devices.
Thus, LeBoeuf as modified and Ahola are directed to the same field of endeavor.
prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of LeBoeuf with Ahola. One would have combined the wearable device by LeBoeuf with heart rate measurement electrodes because heart rate measurement electrodes coupled to wearable devices were known in the prior art and Ahola teaches that wearable performance monitors may be modified to incorporate heart rate measurement electrodes.  
35 USC 103 Rejection-Response to Arguments
Applicant’s arguments filed on 17 August 2021 have been considered. 
(A) With regard to the rejections of claims 1-7, 9-10, 14-18, 20-21 and 33, the Applicant asserts the following:
1) That “the rejected claims have been amended herein to recite the above-mentioned configured - to language and as such, the scope of the rejected claims is intended to be similar to the non-rejected claim 23”.
It is respectfully submitted that this argument is not persuasive. Claim 1 has been amended to recite that the processor is configured to calculate a performance parameter by comparing temporal characteristics of periodic features of the heartbeat signal with temporal characteristics of periodic features of the measured motion signals. Claim 23 recites detecting periodic features in the measured heartbeat signal and in the measured motion signal, determining a temporal correlation of the periodic features of the heartbeat signal and the motion signal and calculating ...at least one performance parameter base on the temporal correlation. Claim 1 does not recite that the processor is configured to detect periodic features, determine a temporal correlation and calculated the performance parameter based on said temporal correlation. As such, the scope of claim 1 is not the same as the scope of claim 23.

claim amendments have been made herein to tie the claimed elements together functionally and recite "configured to" language, so that the recited limitations limit the claims in accordance with USPTO practice as set out within the Office Action.” See Applicant Remarks filed on 17 august 2021 at page 11.
It is respectfully submitted that this argument is not persuasive. Claim 1 has been amended to recite that the processors is configured to calculate a performance parameter by comparing temporal characteristics of periodic features of the measured signals. There is no recitation in the claim that the processor is configured to detect or estimate a frequency of the heartbeat signal at which periodic features of the heartbeat signal and said motion signal are equal, or to determine a deviation between a heartbeat signal and an anaerobic heart rate threshold. These recitations are directed to informative, non-functional descriptive material” as they merely inform the manner in which a parameter is “determined” . There is no relationship between these determinations and the processor.
A new grounds of rejection has been set forth for claims 1-7, 9-10, 14-18, 20-21 and 33 as necessitated by the claim amendments herein.
(B) Claims 23-25, as currently amended appear to be free of art under 35 USC 102 and 103 because the closest prior art in the field of sports performance monitoring does not teach or fairly suggests methods for determining an anaerobic threshold level based on a temporal correlation of periodic features identified in measured heartbeat and motion signals. While the art in the field of sports monitoring teaches the identification of periodic components in both, heartbeat and motion signals, the identified periodic components in the motion signal are used to remove a corresponding periodic component from the heartbeat signal in order to obtain a value of heart rate. See US 8,945,017 to Venkatraman (cited in the previous office action).  The closest related prior art in the field of non-invasive determination of anaerobic threshold only teaches the correlation of speed of physical activity, 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Weltman, A. et al; “Reliability and Validity of a Continuous Incremental Treadmill Protocol for the Determination of Lactate Threshold, Fixed Blood Lactate Concentrations, and V̇O2max”; Int J Sports Med 1990; 11(1): 26-32.
Nichols, J. F. et al; “Relationship Between Blood Lactate Response to Exercise and Endurance Performance in Competitive Female Master Cyclists”, Int. J. Sports Med., (1997)  Vol. 18, pp. 458 -463.
US 6,450,967 to Wu; US 9,737,761 to Sivaraj and US 2015/0273313 to Chen.

Conclusion
No claim are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1631                             
                                                                                                                                                                           /Lori A. Clow/Primary Examiner, Art Unit 1631